DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 03/11/2021 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined together without undue burden.  This is not found persuasive because as indicated in the restriction requirement, the species are distinct because they are drawn to different configurations of the heat treatment apparatus which would require searching in different classes/subclasses and/or employing different search strategies or queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/11/2021.

Status of Claims
Claims 1-17 are currently pending in the application, of claims 13-17 are withdrawn from consideration.
The merits of claims 1-12 are addressed below.

Claim Objections
Claims 1, 3, and 9-10 and 12 objected to because of the following informalities:  
In claim 1, lines 2, it is suggested to amend “of feeding path” to - -of a feeding path- -.
In claim 1, line 2, it is suggested to amend “the vertical direction” to - -a vertical direction- -.
In claim 3, line 2, it is suggested to amend “the press units” to - -the plurality of press units- -.
In claim 9, line 1, it is suggested to amend “support protrusions” to - -supporting protrusions- -.  
In claim 10, line 4, it is suggested to amend “leadscrew” to - -lead screw- -.
In claim 12, line 3, it is suggested to amend “membrane electrode assembly sheet” to - -membrane-electrode assembly sheet- -.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both electrolyte membrane and polymer membrane.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrode catalyst layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the membrane-electrode assembly sheet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 2-12, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (U.S. Patent Application Publication 2017/0069926).
Regarding claim 1, Jeong teaches a heat treatment apparatus (i.e., heat treatment device) of a membrane-electrode assembly for a fuel cell (abstract), comprising:
a hot press (30) installed on upper and lower sides of feeding path (i.e., transport path) to move in the vertical direction (paragraph [0016]) on a frame (i.e., moving frame) (31) (paragraph [0019]) and which presses the electrode catalyst layer (5) on upper and lower surfaces of the membrane-electrode assembly sheet (101) (i.e., pressing portions of the electrode catalyst layers of upper and lower surfaces of the membrane-electrode assembly sheet) (paragraph [0016]) (see figure 1);
a plurality of gripper modules (i.e., at least one gripper) (70) (paragraph [0023], [0067]) installed at set intervals (as shown in figure 3 below) in a base member (paragraph [0095]-
 a driving unit (i.e., gripper moving unit) (90) configured to reciprocally move the base member in a direction perpendicular to the feeding direction of the membrane-electrode assembly sheet and in the feeding direction of the membrane-electrode assembly sheet (i.e.,  the moving block 95 may be slidably moved in the transport direction and in the direction opposite that of the transport direction) (paragraphs [0094]-[0098]).

    PNG
    media_image1.png
    947
    910
    media_image1.png
    Greyscale


Regarding claim 2, Jeong teaches front (i.e., sheet unwind roller) (102) and rear (i.e., sheer rewind roller) (103) roller assemblies (paragraphs [0062]) for feeding the membrane-electrode assembly sheet along the feed path (as shown in figure 1),
wherein the hot press (30) is disposed between the front and rear feeding roller assemblies (as shown in figure 1). 
In addition, the limitation “for feeding the membrane-electrode assembly sheet along the feed path” is interpreted to be a functionally defined limitation of the claimed assembly (see MPEP 2114(I)). It is submitted that the assembly of Jeong possess the requisite claimed structure (i.e., front and rear feeding rollers), such that it would necessarily follow that the rollers would be capable of performing the recited functionality.
Regarding claim 3, Jeong teaches the hot press (30) includes a plurality of press units (as shown in figure 3 below) with a pair of hot plates (41) (paragraph [0080]-[0083]) facing each other in verticals directions and wherein the press units are arrange to correspond to any one of the electrode catalyst layers (5) (as shown in figure 3 below) (see figure 4).

    PNG
    media_image2.png
    947
    910
    media_image2.png
    Greyscale

	Regarding claim 5, Jeong teaches the gripper module (70) includes:
	a fixed gripper body (i.e., fixing gripping bar) (71) on the base member (95) (paragraph [0099]-[0100]); and
	an operating gripper body (i.e., movable gripping bar) (73) coupled to a first operating cylinder (i.e., gripping cylinder) (75) (as shown in figure 7A) (paragraph [0099]-[0102]) mounted on the base member (paragraph [0102]) and selectively gripping the edges of the membrane-electrode assembly sheet (101) together with the fixed gripper body (as shown in figure 7A) (paragraph [0103]). 
Regarding claim 6, Jeong teaches the fixed gripper body (71) and the operating gripper body (73) are formed as rectangular plates and are disposed along the feeding direction (as shown in figure 7A and 3).  
	Regarding claim 7, Jeon teaches gripping protrusion and a gripping groove (see figure 7A and figure 7B below) for gripping both side edges portions of the membrane-electrode assembly sheet (101) in a stepped manner are formed to the fixed gripper body (71) and the operating gripper body respectively (see figure 7A and figure 7B below).

    PNG
    media_image3.png
    479
    490
    media_image3.png
    Greyscale

	Regarding claim 12, Jeong teaches the hot press (30) thermally compresses the electrode catalyst layer (5) with a heat treatment protective film (i.e., protective film) (104) supplied to the upper and lower surfaces of the membrane electrode assembly sheet (as shown in figure 1) (paragraph [0063]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Publication 2017/0069926).
Regarding claim 8, Jeong teaches the heat treatment apparatus as described above in claim 1. Jeong does not explicitly articulate the particular of supporting protrusions for supporting both side edge portions of the membrane-electrode assembly sheet formed to the fixed gripper body and the operating gripper body respectively. Nonetheless, Jeong teaches supporting protrusions (i.e., feeding protrusions) (11) are included in the feeding rollers to prevent serpentine deformation in a width direction of the membrane-electrode assembly sheet due to heat generated from the hot plates (41) (paragraph [0112]). Since the hot plates (41) are positioned in the same area corresponding the gripper module (70) (see figure 3), it would be apparent to a person having ordinary skill in the art to consider including such protrusion as well in the gripper module where the actual hot plates are located in order to prevent serpentine deformation in a width direction of the and prevent contraction (paragraph [0116]) of membrane-electrode assembly sheet due to heat generated from the hot plates. 
Regarding claim 10, Jeong teaches the heat treatment apparatus as described above in claim 1 to include the driving unit (90). Further, Jeong teaches a servo motor (91) fixedly mounted on a mounting bracket (as shown in figure 6) (paragraph [0094]) along the feed direction in a facility frame (see figure 3 and 6), 
a leadscrew (93) connected to the servo motor (91) (paragraph [0095]) (see figure 6);

a guide block (97) fixedly mounted on the mounting bracket and slidably coupled with the moving block (95) along the feeding direction of the membrane-electrode assembly sheet (paragraph [0096]).
Jeong does not explicitly articulate the particulars of a second operating cylinder fixed to the moving block via a fixed bracket, connected with the base member, and configured to apply a forward and backward actuating force to the base member in a direction perpendicular to the feeding direction however, as indicated above, Jeong teaches a first operating cylinder (75) which applies forward and reverse operation force in a direction vertical to that of the operating gripper body (i.e., movable gripping bar) (73) and may be fixed to the moving block (95) (paragraph [0102]). It appears that the first operating cylinder (75) has identical configuration as the claimed second operating cylinder. As such, unless new and unexpected result is produce, the mere duplication of parts (i.e., cylinder) has no patentable significance. One of ordinary skill in the art would appreciate adding a second cylinder in order to apply forward and reverse operating force for example to a corresponding second operating gripper body. 
Regarding claim 11, Jeong teaches the base member is slidably coupled to the moving block (95) via a guide rail (74) in a perpendicular direction (i.e., vertical direction) to the feeding direction (see figures 3 and 6) (i.e., the fixing gripping bar may be coupled to the moving block 95 to be reciprocally movable in a vertical direction through a guide rail 74) (paragraphs [0099]-[0102]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application Publication 2017/0069926) as applied to claim 1 above, and further in view of Lee et al. (U.S. Patent Application Publication 2018/0337410).
Regarding claim 4, Jeong teaches the heat treatment apparatus as applied to claim 1 above. 
Jeong does not explicitly articulate the specifics of a vision sensor configured to sense an interval between the electrode catalyst layers of the membrane-electrode assembly sheet.
Lee, directed to a device and method for manufacturing membrane-electrode assembly for fuel cell, teaches the device include position aligning sensors (i.e., location detector) and  vision sensors which provide output vision to a control device of the anode and cathode catalyst layers (paragraph [0023], [0038], [0098]). Further Lee teaches the control device (which receive output from the vision sensor) provide data of intervals between electrode catalyst layers and align positions sensed by vision sensor (i.e.,  the control device may determine whether the cathode catalyst electrode layer of the bottom electrode film is disposed further forward than the anode catalyst electrode layer of the top portion electrode film based on the vision data of the top side and bottom side location sensors) (paragraph [0025]-[0026]).
. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723